Citation Nr: 0919254	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-35 311	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post resection of the pituitary tumor with 
pan hypopituitarism and hypothyroidism.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disorder, 
including sinusitis, and claimed as sinus drainage.

3.  Entitlement to service connection for a sinus disorder, 
including sinusitis, and claimed as sinus drainage, and 
including as secondary to status post resection of the 
pituitary tumor with pan hypopituitarism and hypothyroidism.

4.  Entitlement to service connection for chronic 
pancreatitis and pseudocyst, including as secondary to status 
post resection of the pituitary tumor with pan 
hypopituitarism and hypothyroidism.

5.  Entitlement to service connection for erectile 
dysfunction, including as secondary to status post resection 
of the pituitary tumor with pan hypopituitarism and 
hypothyroidism.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 until 
May 1992, with subsequent service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from various rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The August 2004 rating decision 
continued the Veteran's 10 percent evaluation for status post 
resection of the pituitary tumor with pan hypopituitarism and 
hypothyroidism and denied service connection for chronic 
pancreatitis and pseudocyst.  The January 2006 rating 
decision continued the denial of service connection for 
chronic pancreatitis and pseudocyst.  It also denied service 
connection for a sinus disorder, erectile dysfunction, and 
PTSD.  

During the course of the appeal, the Veteran also raised a 
claim for increased ratings for his bilateral knee 
disability.  The RO issued a Statement of the Case in regards 
to the knee claims.  To date, the Veteran has not filed a 
substantive appeal; those claims are not currently before the 
Board.  

The Board notes that the Veteran was also provided VCAA 
notice in April 2005 in regards to his claim to reopen his 
claim for service connection for a stomach disorder.  The 
United States Court of Appeals for the Federal Circuit, in 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), found that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, when it is an independent claim based on distinct 
factual bases.  Essentially, claims based upon distinctly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  The Veteran currently claims that he 
has chronic pancreatitis and pseudocyst due to service and 
proffered a new diagnosis of that disorder.  This diagnosis 
constitutes a different claim from his previous claim for 
service connection for a stomach disorder, which had been 
finally denied in August 1996.  As such, the current chronic 
pancreatitis and pseudocyst claim will be considered as a 
separate and distinct claim from his claim to reopen his 
claim for service connection for a stomach disorder.  

An April 2005 VCAA letter addressed the stomach disorder 
claim as a claim to reopen; however, the January 2006 rating 
decision adjudicated the claim as a claim for service 
connection for pancreatitis and no rating decision has been 
issued adjudicating whether the claim for service connection 
for a stomach disorder has been reopened.  As such, that 
claim is not currently before the Board.

The chronic pancreatitis and pseudocyst claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected status post resection of 
the pituitary tumor with pan hypopituitarism and 
hypothyroidism is not manifested by fatigability, 
constipation, and mental sluggishness.  

2.  A final August 1996 rating decision denied a claim for 
service connection for a sinus disorder.  

3.  The evidence associated with the claims file since the 
August 1996 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a sinus disorder.  

4.  The medical evidence of record does not show that the 
Veteran has a sinus disorder related to his active military 
service or due to his service-connected status post resection 
of the pituitary tumor with pan hypopituitarism and 
hypothyroidism.  

5.  The medical evidence of record does not show that the 
Veteran's erectile dysfunction is related to his active 
military service or due to his service-connected status post 
resection of the pituitary tumor with pan hypopituitarism and 
hypothyroidism.  

6.  The medical evidence of record does not show that the 
Veteran has PTSD related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post resection of the pituitary tumor with pan 
hypopituitarism and hypothyroidism have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7903 (2008).

2.  A final August 1996 rating decision denied a claim for 
service connection for sinus disorder.  

3.  The evidence associated with the claims file since the 
August 1996 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a sinus disorder.  

4.  The criteria for the establishment of service connection 
for a sinus disorder, including as secondary to the Veteran's 
service-connected status post resection of the pituitary 
tumor with pan hypopituitarism and hypothyroidism, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

5.  The criteria for the establishment of service connection 
for erectile dysfunction, including as secondary to the 
Veteran's service-connected status post resection of the 
pituitary tumor with pan hypopituitarism and hypothyroidism, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).

6.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board notes that it is reopening the claim for service 
connection for a sinus disorder, including as secondary to 
the Veteran's service-connected status post resection of the 
pituitary tumor with pan hypopituitarism and hypothyroidism.  
In view of the Board's decision to reopen the sinus disorder 
claim, a discussion of VA's duties to notify and assist in 
regards to that claim to reopen is unnecessary.

Here, the VCAA duty to notify was satisfied by way of various 
letters addressing each claim sent to the Veteran that fully 
addressed all three notice elements and were sent prior to 
the initial RO decision in these matters.  A March 2004 VCAA 
letter addressed the issue of service connection for chronic 
pancreatitis and pseudocyst.  An October 2004 VCAA letter 
addressed the claim for PTSD and included a questionnaire 
requesting specific information regarding that claim.  The 
April 2005 VCAA letter addressed the issues of service 
connection for erectile dysfunction and a sinus disorder.  

The various letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letters 
informed him that his service connection claims must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
pertinent federal records.  Finally, he was informed that it 
was his responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until March 
2006, the claims were subsequently readjudicated in 
Supplemental Statements of the Case, most recently in 
September 2008.  Thus any timing error was cured by the 
readjudication of the claims.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1), in regards to the claim for an 
increased rating for status post resection of the pituitary 
tumor with pan hypopituitarism and hypothyroidism was sent to 
the Veteran in May 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
that the evidence must support a worsening of his disability 
to substantiate the claim and also informed him of VA's duty 
for obtaining pertinent evidence under federal control and 
that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006 
and any timing error was cured by the readjudication of the 
claim by the September 2008 Supplemental Statement of the 
Case.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

In this case, the Board also finds that the August 2008 
letter was in compliance with the requirements of Vazquez-
Flores.  Any timing errors in regards to the sending of the 
letter were cured by the subsequent readjudication of the 
claim with the September 2008 Supplemental Statement of the 
Case.  The August 2008 letter informed the Veteran of the 
need to substantiate his claim with medical or lay evidence 
indicating a worsening or increase in the severity of status 
post resection of the pituitary tumor with pan 
hypopituitarism and hypothyroidism and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  The letter also provided the Veteran with the 
rating criteria for determining a higher disability rating 
for status post resection of the pituitary tumor with pan 
hypopituitarism and hypothyroidism.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content, in regards to the claims. 
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted statements and copies of medical records.  The 
Board notes that the Veteran's National Guard records are not 
associated with the claims file.  However, they are not 
relevant to the increased rating claim, as the Veteran is 
already service-connected for status post resection of the 
pituitary tumor with pan hypopituitarism and hypothyroidism 
and the level of severity of his disorder currently is the 
question on appeal.  Additionally, they are not relevant to 
the service connection claims for sinusitis or PTSD, as both 
claims are denied based on the fact that the Veteran does not 
have current diagnoses of his claimed disorders and no 
medical evidence supports the Veteran's contentions.  As 
such, obtaining those records would not change the outcome of 
those claims and the Veteran is not prejudiced by the failure 
to obtain those records.  Additionally, the erectile 
dysfunction claim is solely claimed as secondary to his 
service-connected status post resection of the pituitary 
tumor with pan hypopituitarism and hypothyroidism.  The 
evidence does not indicate and the Veteran has not claimed 
that he developed this disorder due to either his active duty 
service or his National Guard service.  The record thus does 
not indicate that the Veteran is prejudiced by the failure to 
obtain these records in regards to his claims for service 
connection sinusitis, erectile dysfunction, or PTSD.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided). VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 
2002).

In addition, he was afforded numerous VA medical examinations 
that provided specific medical opinions pertinent to the 
issues on appeal.  These examinations included one in May 
2004 for the pancreas and November 2005 for the stomach.  He 
also received a VA examination for his sinus claim, as well 
as one for his erectile dysfunction claim in November 2005.  
He received an endocrine disease examination in June 2007.  
Furthermore, there is no duty on the part of VA to provide a 
medical examination for his PTSD claim, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has PTSD and further substantiating 
evidence suggestive of a linkage between his active service 
and his PTSD.  The Veteran has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, 
does not contain competent medical evidence to suggest that 
he has PTSD due to service.  Indeed, the Board notes that 
obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The Veteran's status post resection of the pituitary tumor 
with pan hypopituitarism and hypothyroidism is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7903.  Under Diagnostic Code 7903, a 
10 percent disability rating is assigned for hypothyroidism 
manifested by fatigability or continuous medication is 
required for control.  The next higher, 30 percent disability 
rating is assigned for hypothyroidism manifested by 
fatigability, constipation, and mental sluggishness.  A 60 
percent evaluation would be warranted with muscular weakness, 
mental disturbance, and weight gain.  A 100 percent 
evaluation would require cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.

Increased Rating Claim

The Veteran contends that his status post resection of the 
pituitary tumor with pan hypopituitarism and hypothyroidism 
is more severe than indicated by his current 10 percent 
rating.  

VA outpatient treatment records generally indicate that the 
Veteran receives treatment for status post resection of the 
pituitary tumor with pan hypopituitarism and hypothyroidism 
by VA.  A December 2004 VA endocrinology clinic noted that 
the Veteran had previously been on medication, but that it 
had been discontinued because of "normal labs."  The 
examiner noted that the Veteran had been well, with no nausea 
or vomiting.  He reported a 5 pound weight loss over the last 
2 years and had no heat or cold intolerance.  A September 
2004 VA outpatient treatment record noted that the Veteran 
had constipation and used Metamucil as occasion requires.  

A VA examination for endocrine diseases was provided in June 
2007.  The Veteran complained of fatigue, constipation, 
weight loss, and nausea.  He denied mental disturbance, 
mental sluggishness, and muscular weakness.  The Veteran was 
not taking any medication for the pituitary.  The examiner 
reported his current symptoms to be fatigability, 
irritability, excessive thirst, decreased libido, headaches, 
anorexia, and constipation.  The examiner diagnosed him with 
status post resection of pituitary tumor with pan 
hypopituitarism and hypothyroidism, with visual field loss, 
stable.  The condition was found to be in remission and the 
examiner found the disability to have no effects on the 
Veteran's daily activities.  

Under Diagnostic Code 7903, the next higher, 30 percent 
disability rating is assigned for hypothyroidism manifested 
by fatigability, constipation, and mental sluggishness.  
Although the record, including the June 2007 VA examination, 
indicates that the Veteran has fatigability and constipation, 
the record does not indicate that he has mental sluggishness.  
Furthermore, he specifically denied mental sluggishness in 
his June 2007 VA examination.  The June 2007 VA examiner 
recommended a MRI be performed, for "completeness," to 
follow-up the head computed tomography (CT), which found 
fullness in the pituitary fossa.  It is unclear if the MRI 
was performed; however, the examination results, if 
available, are not necessary in this case because those 
findings would not relate to the symptoms used for rating the 
disability.  As such, the Veteran does not meet the criteria 
necessary for the next higher disability evaluation of 30 
percent and his claim must be denied.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. The Board finds 
that no exceptional or unusual factors are in evidence, such 
as marked interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.   

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for a sinus disorder.  A review of the 
record indicates that the Veteran was previously denied 
service connection for that disorder in an August 1996 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the August 1996 rating 
decision consisted of service treatment records, which 
generally did not indicate any diagnoses of a sinus disorder.  
The service treatment records, particularly in 1988, did 
however indicate treatment for nasal obstruction and indicate 
that he received a nasal plasty.

A sinus VA examination was provided in July 1996.  The 
Veteran complained of rhinorrhea in the mornings.  The 
examiner reported that the Veteran underwent an intranasal 
surgery in service, due to the Veteran's snoring, in 1988.  
In 1989, he underwent a tonsillectomy for the same reason.  
The examiner found no tenderness over the paranasal sinuses 
and that his voice was without nasal twang.  The examiner 
found the external nose, nasal vestibule, and nasal cavities 
to be normal.  The paranasal sinuses had no tenderness.  An 
x-ray of the paranasal sinuses showed clouding of the 
maxillary and ethomoidal sinuses compatible with sinusitis.  
The Veteran was diagnosed with chronic paranasal sinusitis.  

The August 1996 rating decision concluded that any treatment 
for a sinus condition in service to be acute and transitory 
and cleared in service with treatment.  Service connection 
was denied because the sinus disorder neither occurred in nor 
was caused by service.  

Subsequent to the August 1996 rating decision, additional VA 
outpatient treatment records, private medical records, and a 
new VA examination have been associated with the claims file.  
The November 2005 VA examination specifically addressed the 
etiology of the Veteran's claimed sinus disorder, providing a 
medical nexus opinion relating to the etiology of the 
Veteran's claimed disorder.  

The evidence received since the August 1996 thus contains 
credible medical evidence regarding the etiology of the 
Veteran's sinus disorder.  Therefore, the additional evidence 
received is "material" since it relates to an unestablished 
fact necessary to substantiate his service connection claim, 
specifically the etiology of his claimed disorder.  
Accordingly, the Board finds that the claim for service 
connection may be reopened. 

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Sinus Claim

The Veteran contends that he has a sinus disorder related to 
service.  

The Veteran's service treatment records generally indicate 
that he was treated for nasal obstruction multiple times in 
service.  However, these complaints appear to have been acute 
and transitory.  His many in-service physical examinations 
and his May 1992 separation examination repeatedly found his 
sinuses to be normal.  In his May 1992 report of medical 
history, the Veteran also indicated that he did not have 
sinusitis.  

A general VA examination was provided in February 1993.  The 
examiner found the Veteran to have normal breath sounds and 
no adventitious sounds.  No finding regarding a sinus 
disorder was made at that time.  

A VA nose and sinuses examination was provided in July 1996.  
The Veteran complained of rhinorrhea in the mornings.  The 
examiner reported that the Veteran underwent an intranasal 
surgery in service, due to the Veteran's snoring, in 1988.  
In 1989, he underwent a tonsillectomy for the same reason.  
The examiner found no tenderness over the paranasal sinuses 
and that his voice was without nasal twang.  The examiner 
found the external nose, nasal vestibule, and nasal cavities 
to be normal.  The paranasal sinuses had no tenderness.  An 
x-ray of the paranasal sinuses showed clouding of the 
maxillary and ethomoidal sinuses compatible with sinusitis.  
The Veteran was diagnosed with chronic paranasal sinusitis.  

Private medical records indicate at least one treatment for 
his sinuses.  A March 2005 private medical record, by Dr. 
B.J., noted that the Veteran had sinus drainage, and 
indicated drainage from the pituitary gland. 

VA outpatient treatment records, however, generally do not 
indicate treatment for the Veteran's sinuses.  A VA 
examination for the sinus was provided in November 2005, and 
included a review of the claims file.  The Veteran reported 
excessive nasal drainage at night, during sleeping hours, but 
that he was currently not on any treatment for chronic sinus 
drainage.  He also reported that the condition interfered 
with his sleeping at night and breathing through his nose.  
He denied any dyspnea and speech impairment or injury 
affecting the soft palate.  He also denied a history of 
chronic sinusitis and allergic attacks.  

The November 2005 VA examiner found no tenderness on 
palpation.  No nasal obstruction was visualized, though 
visualization of the turbinates revealed moderate erythema 
and edema.  No nasal drainage, deviation, or polyps were 
noted.  The frontal and maxillary sinuses were nontender, 
without fullness or erythema.  A diagnostic examination of 
the paranasal sinuses revealed normal sinuses, with no air 
fluid levels, areas of opacification, or evidence of bony 
destruction.  The examiner found him to have normal paranasal 
sinuses and diagnosed him with status post sinus surgery, 
with no active sinusitis found.  The examiner found no 
evidence in the claims file to relate his sinus condition 
with his status post resection of the pituitary tumor with 
pan hypopituitarism and hypothyroidism and the examiner found 
that his current condition was not caused by or the result of 
that disability.  

No medical evidence of record indicates that the Veteran has 
a sinus disorder due to service or his service-connected 
status post resection of the pituitary tumor with pan 
hypopituitarism and hypothyroidism.  The service treatment 
records, though indicating treatment for a sinus disorder, 
are demonstrative of an acute and transitory disorder.  None 
of his physical examinations, including his separation 
examination, ever indicated he had anything other than normal 
sinuses.  Furthermore, the general February 1993 VA 
examination did not indicate that he had a respiratory 
disorder.  Although the July 1996 VA examination found him to 
have chronic paranasal sinusitis, the record does not 
generally indicate any treatment for a chronic disorder in 
the years following service.  Indeed, in his November 2005 VA 
examination, the Veteran himself denied having chronic 
sinusitis.  Furthermore, the VA outpatient treatment records 
and private medical records are generally silent as to any 
complaints of, or treatment for, a sinus disorder.  Even when 
those records indicate that the Veteran is being treated for 
a sinus disorder, there is no medical opinion relating a 
sinus disorder to service.  Finally, the November 2005 VA 
examination specifically found the Veteran to have normal 
paranasal sinuses and found no active sinusitis and no 
evidence to relate his sinus disorder with his status post 
resection of the pituitary tumor with pan hypopituitarism and 
hypothyroidism.  

The record does not indicate that the Veteran currently has a 
sinus disorder, as indicated by the findings of the November 
2005 VA examiner.  A threshold requirement for the granting 
of service connection is evidence of a current disability.  
In the absence of evidence of a current disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Furthermore, even if the Board were to accept that the 
Veteran had a sinus disorder, no medical evidence is of 
record indicating that any of his complaints relating to such 
a claimed disorder are related to his service or his service-
connected status post resection of the pituitary tumor with 
pan hypopituitarism and hypothyroidism.  

The only other evidence provided as to the Veteran's claim is 
his belief that he has a sinus disorder due to service.  
Although he can provide testimony as to his own experiences 
and observations, the factual question of if he has a sinus 
disorder that can be attributed to his in-service experiences 
and injuries is a medical question, requiring a medical 
expert.  The Veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for 
service connection for a sinus disorder is denied. 

Erectile Dysfunction

The Veteran contends that he has erectile dysfunction 
secondary to his service-connected status post resection of 
the pituitary tumor with pan hypopituitarism and 
hypothyroidism, as indicated in his February 2005 claim.  

The Veteran's service treatment records generally indicate no 
complaints of or treatment for erectile dysfunction.  A 
January 2002 private medical record, by Dr. W.A.A., found 
that the Veteran's erectile dysfunction had developed 6 to 7 
months previously.  The Veteran's private medical records, 
such as a March 2005 private medical record by Dr. B.J., 
generally indicate treatment for erectile dysfunction, but do 
not provide any medical opinions as to the cause of his 
disorder.  

VA outpatient treatment records also generally indicated 
treatment for erectile dysfunction, but did not provide any 
medical opinions as to the etiology of the disorder.  
Although a December 2004 VA outpatient treatment record noted 
that the Veteran reported difficulty with erections over the 
past year, the examiner found it to likely be multifactorial 
and checked hormone levels to rule out any pituitary 
etiology.  No such findings were subsequently associated with 
the claims file, and such a finding was not found in the 
November 2005 VA examination.

A November 2005 VA examination was provided to the Veteran, 
and included a review of the claims file.  The Veteran 
reported erectile dysfunction since 2000, due to his service-
connected status post resection of the pituitary tumor with 
pan hypopituitarism and hypothyroidism.  The examiner noted 
that after reviewing literature, the side effect of removal 
of a pituitary tumor includes a decrease in libido and 
erectile dysfunction.  The examiner noted that the Veteran's 
pituitary surgery occurred in April 1991, but that his 
reported erectile dysfunction did not occur until 2000.  The 
examiner also reported that the Veteran's private doctor, Dr. 
W.A.A., noted that the Veteran was having problems with 
premature ejaculation for the past 6 to 7 months, but that he 
did not have a problem with his libido at that time.  He had 
a good erection, but was unable to last very long during his 
encounter.  The examiner noted that an erection problem 
included losing an erection during intercourse before a man 
is ready.  The examiner, based on his literature review and 
an examination of the Veteran and his claims file, found that 
he was unable to resolve the issue without resorting to mere 
speculation due to the time line of 9 years between the 
surgery and the onset of symptoms.  The examiner further 
noted that the lab results did not suggest hypopituitarism or 
hypothyroidism, though the clinical examination suggested 
erectile dysfunction.  The underlying cause of his erectile 
dysfunction was unclear.  

There is no medical evidence of record indicating that the 
Veteran's erectile dysfunction is related to his service-
connected status post resection of the pituitary tumor with 
pan hypopituitarism and hypothyroidism.

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and his service-connected disability 
by way of the VCAA letter provided to him, but failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a).  

The only other evidence provided as to the Veteran's claim is 
his belief that his erectile dysfunction developed due to his 
service-connected disability.  Although he can provide 
testimony as to his own experiences and observations, the 
factual question of if his claimed erectile dysfunction can 
be attributed to his service-connected disability is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu, 2 
Vet.App. at 495.  

The medical evidence of record thus does not support the 
Veteran's claim.  Although the medical evidence does indicate 
that he has erectile dysfunction, there is no medical 
evidence finding that it is due to either his service or his 
service-connected status post resection of the pituitary 
tumor with pan hypopituitarism and hypothyroidism.  
Furthermore, the November 2005 VA examiner found that his 
present lab results did not suggest hypopituitarism or 
hypothyroidism and that the underlying cause of his erectile 
dysfunction was unclear.

Based on the totality of the evidence of record, including 
the service treatment records, the reports of the VA 
examination, the VA outpatient treatment records, and the 
private medical records, the Board finds that the 
preponderance of the evidence is against service connection 
on either a direct or secondary basis.  The award of benefits 
may not be predicated on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran held to be speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the Veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  The November 2005 VA examination report only 
raises the question of the possibility of erectile 
dysfunction due to his service-connected disability.  The 
Board does not find this statement to be probative and thus 
is not sufficient to support the claim.  Thus there is no 
competent medical opinion of record holding that the 
Veteran's erectile dysfunction is due to his service or his 
service-connected status post resection of the pituitary 
tumor with pan hypopituitarism and hypothyroidism.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet.App. at 58.  The Veteran's claim for service connection 
for erectile dysfunction, including as secondary to his 
service-connected status post resection of the pituitary 
tumor with pan hypopituitarism and hypothyroidism, is denied. 

PTSD

The Veteran essentially contends that he developed PTSD due 
to service.  In a March 2005 VA Form 21-4138, the Veteran 
claimed stressful incidents including standing at a curb and 
being hit by an automobile, having a stressful job as an air 
traffic controller, and stress from working with chemicals.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

The Veteran's service treatment records do not indicate that 
the Veteran was ever treated for an acquired psychiatric 
disorder, including PTSD, during service.  

VA outpatient treatment records and private medical records 
generally do not indicate that the Veteran was treated for 
his mental health.  In fact, a September 2004 VA outpatient 
treatment record specifically found a PTSD screen to be 
negative.  An October 2004 private medical record, by Dr. 
B.J., noted that the Veteran reported having abdominal pain 
since he was in service and had asked whether it could be due 
to PTSD or some related disorder.  Dr. B.J. reported that 
possibility exists.  However, that statement does not 
indicate that Dr. B.J. actually diagnosed the Veteran with 
PTSD; rather it appears to indicate that PTSD could cause 
abdominal pain.  Indeed, none of the other private medical 
records from Dr. B.J. even mention PTSD as a disorder that 
the Veteran has been diagnosed with or treated for by the 
doctor.  Furthermore, even if the Board were to accept Dr. 
B.J.'s statement as a diagnosis of PTSD, no information is 
provided as to how Dr. B.J. came to such a diagnosis.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

The only other evidence provided as to the Veteran's claim is 
his belief that he has PTSD due to service. Although he can 
provide testimony as to his own experiences and observations, 
the factual question of whether he has PTSD attributable to 
his in-service experiences and injuries is a medical 
question, requiring a medical expert. The Veteran is not 
competent to render such an opinion.  Espiritu, 2 Vet.App. at 
495.  He does not have the requisite special medical 
knowledge necessary for such opinion evidence. 

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating that he currently has PTSD, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a). 

The evidence of record thus indicates that the Veteran does 
not have a current diagnosis of PTSD.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer, 3 Vet. App. at 225. The evidence thus does not 
indicate that the Veteran has been diagnosed by a competent 
medical professional with PTSD. 

Additionally, an August 2008 VA memorandum found that the 
information provided by the Veteran to corroborate his 
stressful events was insufficient for verification, though 
all procedures to obtain such information had been properly 
followed.  The record thus does not indicate that the Veteran 
has been diagnosed with PTSD, none of his stressors have been 
verified, and no link, as established by medical evidence, 
has been made between his claimed current symptomatology and 
the claimed in-service stressors.  As the evidence of record 
is against the claim, the benefit of the doubt rule does not 
apply. Gilbert, 1 Vet.App. at 58. The Veteran's claim for 
service connection for PTSD is denied. 


ORDER

An evaluation in excess of 10 percent for status post 
resection of the pituitary tumor with pan hypopituitarism and 
hypothyroidism is denied.  

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection for a sinus disorder is granted.  The 
appeal is granted to this extent only.  

Service connection for a sinus disorder is denied.

Service connection for erectile dysfunction, including as 
secondary to the Veteran's service-connected status post 
resection of the pituitary tumor with pan hypopituitarism and 
hypothyroidism, is denied.

Service connection for PTSD is denied.


REMAND

The Veteran has submitted a claim contending that he 
developed chronic pancreatitis and pseudocyst due to service 
or his National Guard service.

A January 1988 memorandum from a Staff Judge Advocate with 
the Alabama National Guard reported that a review of the Line 
of Duty investigation revealed insufficient evidence that the 
Veteran suffered chronic pancreatitis in the line of duty.   
The Staff Judge Advocate further noted that he was of the 
opinion that that matter should be referred to the State 
Medical Officer for a determination of causation.

Although Army service treatment records have been associated 
with the claims file, the Veteran's National Guard records 
have not been associated with the claims file.  The Board 
notes that the RO has not requested service records from the 
Alabama Army National Guard, 62nd Troop Command.  

VA has a duty to obtain records in federal custody that may 
be relevant to a claim.  When obtaining records in federal 
custody, VA must make as many requests as are necessary to 
obtain relevant records, until VA concludes that further 
efforts to obtain these records are futile.  No further 
efforts are required if VA is informed that the requested 
records do not exist or that the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).  

Given that the record indicates that the Army National Guard 
made a formal line of duty investigation as to the Veteran's 
current claim for chronic pancreatitis, such records would be 
especially relevant to the current claim.  The Board finds 
that a search for the Veteran's records is reasonable, should 
include all his Army National Guard records, and should 
specifically include any line of duty determinations made 
regarding the Veteran's chronic pancreatitis and pseudocyst 
claim.

Furthermore, all periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA) during his reserve service has not been verified.  
This should also be accomplished.

If the evidence acquired indicates that the Veteran acquired 
chronic pancreatitis in service on active duty or ACDUTRA, a 
VA examination should be provided to determine if the 
Veteran's chronic pancreatitis and pseudocyst is related to 
his service.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall obtain all of the 
Veteran's medical records from his 
reserve service with the Alabama Army 
National Guard.  This request should 
specifically include any referral to or 
opinion of the State Medical Officer 
for a determination of causation, which 
was recommended in the January 1998 
memorandum by a Staff Judge Advocate.  
If no such referral to the State 
Medical Officer was made, that 
information should be noted.  
Additionally, if no service records can 
be found, or if they have been 
destroyed or are otherwise unavailable, 
the RO/AMC shall document such fact in 
the claims file.  

	2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency to verify all of the 
Veteran's periods of active duty, 
ACDUTRA, and INACDUTRA.  Reports of 
retirement points alone are not helpful 
in this regard.

	3.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether a VA examination, to include an 
opinion, is needed regarding the 
etiology of the Veteran's chronic 
pancreatitis and pseudocyst.  

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


